Citation Nr: 0913357	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1956 to 
September 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  It was remanded 
for further development in April 2004 and July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A supplemental statement of the case (SSOC) was issued by the 
RO in February 2009.  Unfortunately, it was sent to the wrong 
address and was returned to the RO.  The address the SSOC was 
sent to was different than the address used in a January 2009 
VA correspondence to the Veteran.  The SSOC must be resent to 
the proper address.  Until this action is taken, the case is 
not properly before the Board  Manlincon v. West, 12 Vet. 
App. 238 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  After verifying the Veteran's correct 
address, resend the SSOC prepared in 
February 2009, if that has not already 
been done. Manlincon, supra.  The 
appropriate time to respond must be 
afforded.

2.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

